ACCEPTED
                                                                                                           02-17-00305-CR
                                                                                              SECOND COURT OF APPEALS
                                                                                                     FORT WORTH, TEXAS
                                            J. WARREN ST. JOHN                                           5/24/2018 3:11 PM
                                                                                                            DEBRA SPISAK
                                      ATTORNEY AND COUNSELOR AT LAW                                                 CLERK
KIMBERLY T. ST. JOHN                            2O2O BURNETT PISZA
                                                                                              HOLLY M. FRANE
   Office Manager                          801 CHERRY STREET UNIT NO.5                         Legal Assistant
                                        FORT WORTH, TEXAS 76102-6883
                                                    (81 7) 336-1 436
                                                  FAX (817) 336-1429
                                            E-Mail: jwlawyerl 896@yahoo.com               FILED IN
                                                www.stjohndef ense.com             2nd COURT OF APPEALS
                                                                                    FORT WORTH, TEXAS
                                                 May 24,2018                       5/24/2018 3:11:48 PM
                                                                                        DEBRA SPISAK
        Via First Class Mail                                                               Clerk
        Mr. Michael White
        TDCJ No. 02158436
        Larry Gist State Jail
        3295 FM 3514
        Beaumont, Texas 77705


                 Re:   Michael White, Appellant v. The Sfafe of Texas
                       Case No. NO. 02-17-00305-CR, 02-17-00306-CR and 02-17-00307-CR
                       (Trial Court No. 1464400D, 1470552D, and 1470991D)


        Dear Mr. White:

               As stated in my previously letter, I have completed my review of the record in your
        case and have concluded that you do not have any arguable grounds to advance your
        appeal.

                As previously stated, I have filed an Anders Brief with the Court of Appeals and have
        filed a Motion to Withdraw as your attorney based on the Anders Case. Copies of same
        were previously provided to you.

             Again, you may, if you wish, attempt to advance your appeal Pro Se to the Court of
        Appeals. The address to the Court of Appeals is as follows:

                       Ms. Debra Spisak, Clerk
                       Court of Appeals
                       Second District of Texas
                       Tim Curry Criminal Justice Center
                       401 W. Belknap Street, Suite 9000
                       Fort Worth, Texas 76196

              You have access to your record through the Criminal District Clerk's office. You
        may request your record by contacting the clerk's office at the following address:




                                     dt -r-y o* &"*t                   t4nm /*gC
 Page2
 May 24,2018
 Michael White, Appeltant v. The Sfafe of Iexas
 Case No. 02-17-00305-CR, et at




                Tarrant County District Clerk
                213t^ Judicial District Court
                Tim Curry Criminal Justice Center
                401 W. Belknap Street
                Fort Worth, Texas 76196

       Further, enclosed please find a form for Pro Se Motion for you to obtain access to
your record, if you wish to file a Pro Se Appellant's Brief. Please sign the
                                                                             form, fill in your
address, and mail to the Second Court of Appeals at the address listed above. you
                                                                                          have
ten days from the date of this letter to mail the form to the Second Court of Appeals.

        ln the event the Court of Appeals affirms the conviction, you have the right to file
                                                                                             a
Pro Se Petition for Discretionary Review (PDR). You will have thirty (30) dayl from the
date the court affirms the conviction to file a PDR, if you so desire. Simpty put, a pDR is
a Petition filed with the Texas Court of CriminalAppeals in Austin, Texas, which asks the
Court to review the decision of the Second Court of Appeals. The address to file your pDR
is as follows:

               Ms. Deana Williamson, Clerk
               Court of Criminal Appeals
               P. O. Box 12308
               Capitol Station
               Austin, Texas 78711


                                                  Sincerely,


                                                     r\\/
                                                     t-
                                                  J. WAkRfN ST. JOHN

JWS:hmf
Enclosures

cc.    Court of Appeals
       Second District of Texas
                      \r)
                      v
                       t-
                        f-
            3'a
             O<r-:Y
           -?*,9-
                         T^

                   aI
             v e B. E'i.
              \zZAZ
               Z?EhB
                2?'




74q
)(9
Y&   i*,
a*+W*


W    ,^"""   e'y6o
                          IN THE COURT OF APPEALS
                     FOR THE SECOND DISTRICT OF TEXAS
                             FORT WORTH, TEXAS

MICHAEL   WHITE,                          S
                                          s
              Appellant                   S
                                          s
vs.                                       s      No.02-17-00305-cR
                                          s      No. 02-17-00306-CR
                                          s      No.02-17-00307-CR
THE STATE OF    TEXAS,                    S
                                          s
                   Appellee               S


                  APPELLANT'S MOTION FOR PRO SE ACCESS
                        TO THE APPELLATE RECORD

TO THE HONORABLE JUDGE OF SAID COURT:

      This Motion for Pro Se Access to the Appellate Record is brought by MICHAEL

WHITE, theAppellant in the above-styled and numbered causes, and who hereby requests

to have access to the Appellate Record.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests the

Court grant this Motion and that Appellant be allowed access to the Appellate Record.

                                          Respectfu lly su bm itted,




                                          MICHAEL WHITE, Pro Se
                                          Address:
                               CERTIFICATE OF SERVICE

      I   hereby certify that a true and correct copy of the above and foregoing Motion was

mailed to the office of Mr. Joseph Spence, Assistant District Attorney, Tim Curry Criminal

Justice Center, 401 W. Belknap Street, Fort Worth, Texas 76196 on     this           day of

                         ,2018.




                                           MICHAEL WHITE, Pro Se
                              IN THE COURT OF APPEALS
                         FOR THE SECOND DISTRICT OF TEXAS
                                 FORT WORTH, TEXAS

MICHAEL   WHITE,                         S
                                         s
                        Appellant        S
                                         s
VS.                                      s      No.02-17-00305-cR
                                         s      No.02-17-00306-cR
                                         s      No.02-17-00307-cR
THE STATE OF TEXAS,                      s
                                         s
                        Appellee         S


                                         ORDER

      On this the            day of                          ,2018, came on to be heard

Appellant's Motion for Pro Se Access to the Appellate Record and the Court finds that said

Motion is hereby:
                    -
                        (GRANTED)                      (DENTED)




       SIGNED this      _       day of                              2018.




                                          JUDGE PRESIDING